 401311 NLRB No. 42LANCASTER FAIRFIELD COMMUNITY HOSPITAL1The Respondent has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-
istrative law judge's credibility resolutions unless the clear prepon-
derance of the relevant evidence convinces us that they are incorrect.
Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d362 (3d Cir. 1951). We have carefully examined the record and find
no basis for reversing the findings.2Bus, Sales, Truck Drivers, Warehousemen and Helpers LocalUnion No. 637, affiliated with the International Brotherhood of
Teamsters, AFL±CIO.3All dates are in 1990, unless stated otherwise.4Member Oviatt notes in this regard that he does not find eitherof Thomas' questions to be unlawful. He also would not construe
a concern about Lefebure's responses to those questions as nec-
essarily indicative of unlawful motive by the Respondent. Accord-
ingly, Member Oviatt does not rely on this exchange between Thom-
as and Lefebure in finding a violation for not processing Lefebure's
application for the dietary supervisor's position.5The decision to reject Lefebure's application was in accord withDietary Manager Pearson's views. Prior to February 23, Pearson had
told Thomas that Lefebure would not be a candidate for the super-
visory job because Lefebure ``continued to be contentious, at times
argumentative with me, and really just did not support the manage-
ment team.''Lancaster Fairfield Community Hospital andDebbie A. Lefebure. Cases 9±CA±27521 and 9±CA±28248May 28, 1993DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
OVIATTOn March 12, 1992, Administrative Law Judge Rob-ert T. Wallace issued the attached decision. The Re-
spondent filed exceptions and a supporting brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and brief and has de-
cided to affirm the judge's rulings, findings,1and con-clusions, only to the extent consistent with this Deci-
sion and Order.1. Job applicationWe adopt the judge's finding that the Respondentviolated Section 8(a)(3) and (1) of the Act when it re-
fused to consider Charging Party Debbie Lefebure for
promotion to the position of dietary supervisor because
of her union activities. We therefore find no merit in
the Respondent's contention that it did not process
Lefebure's application for the position because she did
not satisfy a minimum requirement for the job.The Respondent operates an acute care hospital inLancaster, Ohio. Its employees are not represented by
a union. In June 1988, Lefebure was hired by the Re-
spondent as a probationary dietary attendant. She was
promoted to a regular part-time attendant in October
1988.Lefebure signed an authorization card for the Union2in March 1989 and began wearing a union button next
to her name tag on her apron. The judge found that
Lefebure's union activity increased in early February
19903when she began drafting, signing, and postingprounion statements on the employees' bulletin board.
The postings urged the value of unions in ``clarifying''
employee rights through collective bargaining.On February 20, Lefebure submitted an applicationfor a full-time dietary supervisor's position. The fol-lowing day Hospital President McKelvey issued amemorandum to all employees which faulted the
Union for not proceeding with a representation election
(the Respondent had filed an RM petition) and claimed
that the Respondent was wasting time and effort re-
sponding to unfair labor practice charges, posting
union propaganda, and dealing with the disruptive be-
havior of some union supporters. Lefebure replied to
McKelvey's comments on February 22 in a memoran-
dum to employees which was posted on the employ-
ees' bulletin board. The memorandum (in which
Lefebure identified herself as a ``Union Supporter'')
stated that because the American Hospital Associa-
tionÐof which the Respondent was a memberÐhad
obtained a Federal court injunction against the NLRB's
health care unit rules, no elections were being con-
ducted in hospitals, and therefore the Respondent's
February 21 memo was ``propaganda.''Lefebure met with Personnel Manager Thomas onFebruary 23 regarding Lefebure's application for the
dietary supervisor's position. Thomas asked Lefebure
how she thought she could be ``both union and man-
agement.'' When Lefebure responded that she did not
view the dietary supervisor's job as a management po-
sition, Thomas asked her if she would follow Dietary
Manager Pearson's directions without question.
Lefebure replied, ``Yes, as long as it did not violate
any hospital or labor relations law.''4Thomas then re-turned the completed application to Lefebure and stat-
ed that further processing would be unnecessary be-
cause Lefebure did not meet the minimum qualifica-
tions for the job.5This was affirmed on the face of theapplication where Thomas wrote, ``[T]his Promotion
request cannot be processed further, Successful [em-phasis in original] candidates for management posi-
tions must be supportive of management philosophy.''
The three other applicants for the job each were inter-
viewed by Pearson, and oneÐLarry ReamsÐwas
awarded the job on March 19.The judge rejected the Respondent's assertions thatLefebure's application was not processed because she
lacked good interpersonal skills in dealing with Man-
ager Pearson, supervisors, and other employees and
had failed to support the decisions of Pearson andother supervisors. The judge found, and we agree, that 402DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
6The Respondent does not argue that these activities were disrup-tive to its operations.7The Respondent's labor relations policy states that any organiza-tion which imposes the threat of labor disputes and the possibility
of walkouts, shutdowns, or strikes is not consistent with the hos-
pital's mission and has no place in the hospital.8On remand 302 NLRB 452 (1991), enf. denied 947 F.2d 588 (2dCir. 1991), rehearing denied 954 F.2d 108 (2d Cir. 1992).9We do not, however, regard as evidence of animus the February23 exchange between Thomas and Lefebure in which Thomas asked,
with regard to Lefebure's application for a supervisory position, how
she thought she could be ``both union and management,'' and
whether she would follow the directions of the dietary manager.10We find that the Respondent's prior unlawful refusal to considera union activist for a transfer, and instead transferring him to its
boiler room, because of that individual's union and protected activi-
ties, further supports the judge's finding of antiunion animus in thisthese asserted reasons are ``entirely pretextual.'' In-stead, as the judge found, the ``real and only reason''
Lefebure was denied consideration for promotion to
the dietary supervisor's job was because she actively
advocated unionization, most recently in her February
22 reply to McKelvey that was posted on the employ-
ees' bulletin board.In its exceptions, the Respondent argues thatLefebure was not qualified for the dietary supervisor's
position because she lacked a minimum requirement
for the position, namely, ``excellent interpersonal
skills.'' The Respondent reiterates its contention that
Lefebure did not satisfy this requirement because she
constantly questioned management's decisions. Even
assuming the existence of such a ``minimum require-
ment,'' we find no merit in the Respondent's conten-
tions because, as explained below, the Respondent's
asserted grounds for finding that Lefebure lacked the
requisite interpersonal skills amounted to penalizing
her for the very kinds of expressive activities that a
strong union advocate is likely to engage in during an
organizing campaign.Initially, we note that the job description for the die-tary supervisor's position does not state that one of the
minimum qualifications for the job was to possess
``excellent interpersonal skills.'' In any event, on
Lefebure's October 1989 evaluation she received
``above average'' ratings in the categories of job
knowledge and dependability/reliability and ``satisfac-tory'' ratings in productivity, quality of work, and
attitude/cooperation with others and supervisors. The
judge noted that according to the printed language on
the evaluation form, a satisfactory rating in the last
category means the employee ``[s]upports decisions
without dispute; may not be a team leader but follows
directions well; never disobeys orders; does extra work
when asked.''The only specific instances of allegedly inappropri-ate behavior by Lefebure between the October 1989
evaluation and February 23 cited by the Respondent
concerned her frequent visits to Personnel Manager
Thomas to complain about ``problems'' and her per-
sistent pursuit of an in-house grievance.6Thus, eventhe Respondent's claimed reasons for concluding that
Lefebure did not satisfy the purported minimum re-
quirement of ``excellent interpersonal skills'' for the
dietary supervisor's job all relate to her protected con-
certed activities. Reduced to essentials, every reason
proffered by the Respondent as to why Lefebure was
not a legitimate candidate for the position pertains to
her activities on behalf of unionization and other group
concerns. Clearly, in these circumstances, the Respond-
ent's asserted reasons for its refusal to processLefebure's application constitute a proper basis for aninference of unlawful animus.In arriving at his conclusion that the Respondent'srefusal to consider Lefebure for the promotion was
discriminatorily motivated, the judge found that the
``management philosophy'' referred to in the written
reason given to Lefebure for the rejection of her appli-
cation includes the Respondent's opposition to unions
stated in its policy manual issued to all employees.7Thus, the judge concluded that when the Respondent
took the view that Lefebure was unwilling to adhere
to ``management philosophy,'' the Respondent improp-
erly presumed that because Lefebure was a union ac-
tivist she would not adhere to the Respondent's law-
fully implemented antiunion policies.The Respondent contends, inter alia, that the judgeerred in relying on the Respondent's policy statement
against unions as a basis for finding unlawful animus
with respect to Lefebure's union activities. In support,
the Respondent cites Holo-Krome Co. v. NLRB, 907F.2d 1343 (2d Cir. 1990), in which the court held that
an employer's noncoercive expressions of opposition
to unionization in general were permissible statements
of views, argument, or opinion under Section 8(c) of
the Act, and therefore the Board could not rely on
these expressions as a basis for finding an unfair labor
practice.8However, even if we were to follow the ap-proach of the court in Holo-Krome and not rely on theRespondent's general antiunion position, we would still
find that there is substantial evidence of animus based
on the particular statements directed specifically to
Lefebure. As discussed above, the record reveals that
the Respondent looked on Lefebure with disfavor be-
cause of her protected concerted activities, characteriz-
ing her as someone who raised too many work-related
``problems'' and was ``contentious'' and ``argumen-
tative.''9Regardless of whether each of these com-ments about Lefebure is itself a violation of Section
8(a)(1), they are, taken as a whole, highly probative
evidence for finding that, in refusing to consider
Lefebure at all for the position, the Respondent was
motivated by her tendency to engage in union and
other concerted activities.10 403LANCASTER FAIRFIELD COMMUNITY HOSPITALcase. Lancaster-Fairfield Community Hospital, 303 NLRB 238(1991).11The evidence that Lefebure was not the most qualified applicantdistinguishes the instant case from Missouri Portland Cement Co.,302 NLRB 395 (1991), enf. denied 965 F.2d 217 (7th Cir. 1992),
cited by the judge.12Trover Clinic, 280 NLRB 6, 16 (1986), cited by the judge, isdistinguishable. The reprimands in issue in that case were found to
be ``a foundation for future disciplinary action'' and were subse-
quently relied on by the employer in discharging the employee.Accordingly, for all these reasons, we affirm thejudge's finding that the Respondent violated Section
8(a)(3) and (1) in refusing to process Lefebure's appli-
cation for the dietary supervisor's position.As the remedy for this violation, the judge rec-ommended that the Respondent be ordered to offer
Lefebure the dietary supervisor's position and to give
her backpay in the amounts she would have received
had she been awarded the job given to Reams on
March 19. The judge found that the record shows that
Lefebure was at least minimally qualified for the job
and that any doubt as to whether she would have been
given the job in competition with other applicants was
created by the unlawful discrimination practiced
against her. In view of the Respondent's animus
against Lefebure, the judge concluded that merely giv-
ing her the opportunity to be considered for the next
dietary supervisor opening would probably be ineffec-
tual and would not make Lefebure whole for the Re-
spondent's past wrongdoing.We find merit in the Respondent's exceptions to thisrecommended remedy. We conclude that the appro-
priate remedy is to order the Respondent to consider
Lefebure for the next opening for which she is mini-
mally qualified, including a dietary supervisor's job.
The record demonstrates that by any objective meas-
ure, Lefebure was not the most qualified applicant for
the dietary supervisor's position, and we find that the
Respondent has proven that she would not have been
chosen for the job even absent the discrimination
against her and had her application been fully proc-
essed and considered. Reams, the applicant chosen for
the supervisor's position, clearly had superior quali-
fications to those of Lefebure. See Postal Service, 275NLRB 244 (1985).11Thus, we decline to require theRespondent to offer Lefebure a dietary supervisor's po-
sition or to award her backpay.2. The conference reportLefebure continued to wear her union pin to work,and in the spring of 1990 she engaged in informational
picketing in front of the hospital. On May 3, she sub-
mitted another prounion memorandum for posting. On
May 8, Dietary Manager Pearson issued to Lefebure a
document titled, ``Conference Report.'' This multipage
report contained a cover sheet and eight attached
pages, each of which documented a separate incident
involving Lefebure which the Respondent claimed
demonstrated a ``disruptive'' pattern of behavior ``of
continuing to question Management operational deci-sions.'' The cover letter to the report stated thatLefebure's conduct normally would subject her to dis-
ciplinary action in the form of an oral reminder, but
that the Respondent had ``chosen not to proceed to this
step of the formal disciplinary process because we be-
lieve that this problem can be resolved by simply
drawing it to your attention.'' The cover sheet directed
Lefebure to ``discontinue this disruptive behavior im-
mediately'' in order to avoid a ``formal oral reminder
under the first step of the disciplinary process.''The incidents documented in the conference reportwere reported by various supervisors as occurring on
specific dates between April 10 and 28. As set forth
in detail by the judge, the reports essentially involve
complaints raised by Lefebure about various employ-
ment conditions. We agree with the judge's finding
that the Respondent's issuance of the conference report
to Lefebure violated Section 8(a)(1), because it was
meant to inhibit Lefebure's protected right to criticize
management at proper times and places and in an ap-
propriate manner in support of a union organizational
drive. We find that, in the circumstances here, the con-
ference report issued to Lefebure constituted a threat of
future reprisal for her protected concerted and union
activities. There is no claim or evidence that in ex-
pressing any of the enumerated complaints, Lefebure
was disrespectful or imposed any significant adverse
effect on the Respondent's operations. By directing
Lefebure ``to discontinue this disruptive behavior im-
mediately,'' Pearson was in effect telling her to refrain
from complaining about working conditions and even
making suggestions for improvement.The judge also found that the issuance of the con-ference report to Lefebure violated Section 8(a)(3) be-
cause it was ``a first step in Respondent's formal dis-
ciplinary machinery.'' We do not agree. In our view,
issuance of the conference report constituted nothing
more than counseling and no discipline was being im-
posed. The record indicates that receipt of a conference
report does not result in adverse action against an em-
ployee. The General Counsel has failed to prove that
the conference report is part of the Respondent's for-
mal disciplinary procedure or that it is even a prelimi-
nary step in the progressive disciplinary system. As
used by the Respondent, the conference report merely
warns an employee of potential performance or behav-
ior problems.12Because the issuance of the conferencereport to Lefebure did not affect ``any term or condi-
tion of employment'' within the meaning of Section 404DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
13Member Devaney would find that the Respondent also violatedSec. 8(a)(3) by issuing the conference report as the report was, in
his view, disciplinary in nature. On its face, the document indicates
that the conduct addressed in the conference report was considered
by the Respondent to violate its rules and that Lefebure would ``nor-
mally be subject to disciplinary action'' as a result. Moreover, the
Respondent's then-Production Manager Belin testified that ``[i]f the
kinds of things that are talked about in the conference report con-
tinue to be in evidence, then it's possible that the specifics of the
conference report could be used'' in evaluating an employee's per-
formance. Likewise, Personnel Manager Thomas testified that, if the
conduct addressed in a conference report was repeated, the Respond-
ent would consider the fact that a conference report had been issued
in determining whether to impose discipline. Under these cir-
cumstances, Member Devaney would find that the conference report
was a first step in the Respondent's disciplinary process and that by
issuing the report to Lefebure the Respondent violated Sec. 8(a)(3).8(a)(3), we reverse the judge's finding of a violationof that provision of the statute.133. The written warningIn mid-January 1991, the Respondent was experienc-ing staffing problems and when needed would call in
higher classification employees to work as dietary at-
tendants. On January 13, 1991, Dietary Manager Drew
mentioned the problem to Lefebure and commented
that she almost had to schedule part-time clerk Betts.
Lefebure replied that she and other workers were con-
cerned about higher classification employees being
paid higher wages to work as attendants. She also stat-
ed that she had spoken to Personnel Manager Thomas
and Dietary Manager Flynn about her concerns and
that she would file an in-house grievance if Drew
scheduled Betts to work. Drew said that she would
seek clarification from Flynn.Shortly thereafter, Drew questioned Betts about herauthorization to work as an attendant. Betts replied that
she was so authorized and asked why Drew was in-
quiring. Drew recounted the earlier conversation with
Lefebure. Betts became very upset because she be-
lieved that Lefebure had prevented her from working.The following day, Flynn and Drew discussed theincident, and Flynn wrote a memorandum to Thomas
about it. No action was taken against Lefebure at that
time.Betts worked as a dietary attendant on January 16,1991, and several regular dietary attendants com-
plained to Lefebure. Lefebure then went to the kitchen,
put her arm around Betts' shoulder, and asked whether
she was there voluntarily. When Betts replied affirma-
tively, Lefebure told Betts that she and the other at-
tendants did not think that it was fair that Betts was
working and that she planned to speak to Flynn and,
if necessary, file a grievance.Betts went immediately to the personnel office. Shedescribed herself as ``steaming mad.'' She complained
that Lefebure was harassing and intimidating her, and
stated that she wanted it stopped. Betts also inquiredabout filing harassment charges against Lefebure. Bettsthen departed to the dietary manager's office where
she recounted the story to Flynn, who promised to
look into the situation and get back to her.Lefebure, Drew, and Flynn met at 2:30 p.m. on thesame day to discuss the situation. At the beginning of
the meeting, Lefebure stated that she and the other at-
tendants were concerned about the inequity of higher
classification employees working as attendants. She
then described the alleged inequity. Flynn asked
Lefebure about her comments to Betts, and Lefebure
asked him to get a clarification from Thomas about the
alleged disparate pay issue.At the end of her shift, Flynn gave Lefebure a writ-ten warning which stated that she had acted improperly
by confronting Betts and Supervisor Drew regarding
the assignment of Betts as a dietary attendant and by
threatening to file an in-house grievance over the mat-
ter. The warning stated if Lefebure engaged in similar
conduct again, she would be subject to further discipli-
nary action.The judge found that the reasons given by the Re-spondent for issuance of this written warning were en-
tirely pretextual. Accordingly, the judge inferred that
the actual reason for the warning was an unlawful one,
i.e., to penalize Lefebure's union activism and to dis-
courage Lefebure and others from testifying at the next
day's hearing before the judge concerning Lefebure's
previously filed unfair labor practice charges discussed
above.The judge found that Lefebure's January 13, 1991conversation with Drew was not confrontational or dis-
respectful, nor did Lefebure interfere with Drew's
scheduling prerogatives. The judge noted that Drew
did not admonish Lefebure at the time the incident oc-
curred, and that Drew's contemporaneous memo to
Flynn did not mention any problems with Lefebure's
behavior, but merely asked for clarification regarding
Betts' eligibility to work as an attendant. Further, the
judge found that Lefebure's contact with Betts on Jan-
uary 16, 1991, was not shown to have been ``disrup-
tive of ... efficient work flow'' (as alleged in the

written warning) nor was this contact ``upsetting'' to
any employee other than Betts. In the latter regard, the
judge found that the statement in the written reprimand
that employees other than Betts complained of being
harassed by Lefebure was not supported by credible
evidence. The judge found that although Betts was
emotionally upset when she complained to the person-
nel office and Thomas about Lefebure's conduct, Betts
was not physically intimidated by this conduct but in-
stead was concerned about her ability to earn extra in-
come.The judge found that the written warning issued toLefebure violated Section 8(a)(1), (3), and (4), because
it was discriminatorily motivated and that the warning 405LANCASTER FAIRFIELD COMMUNITY HOSPITAL14Chairman Stephens agrees that the written warning was basedon Lefebure's protected concerted activities, rather than her union
activities or her participation in Board proceedings. Accordingly, he
concurs in the dismissal of the 8(a)(3) and (4) allegations on the
ground that there is insufficient evidence to support them.We adopt the judge's finding that the Respondent violated Sec.8(a)(1) by prohibiting Lefebure from wearing a union button in the
assembly room on May 10. In doing so, however, we disavow the
judge's reliance on the purported consistency between Lefebure's
credited testimony about her conversation with Dietary Manager
Pearson on May 10 and a statement she made in an affidavit givenshortly after that date. This affidavit states that Pearson told
Lefebure that she would be written up if she wore the union button
in the hallway outside of the assembly room. It appears from the
record that this affidavit concerns a different conversation between
Lefebure and Pearson, one that occurred a week after the assembly
room incident testified to by Lefebure and found unlawful by the
judge.15If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''also independently violated Section 8(a)(1), because itinfringed on the employees' rights to act in concert for
their mutual aid and protection.We agree that the issuance of the written warningviolated Section 8(a)(1), but only to the extent that the
warning was based on Lefebure's communication of
the expressions of concern of her fellow employees
about an employment condition, namely, the assign-
ment of dietary attendant duties to higher paid employ-
ees. To this extent, the warning would tend to interfere
with Lefebure's (or any other employee's) protected
right to express those concerted concerns.We do not, however, find that the warning was un-lawful insofar as it addresses Lefebure's conduct to-
ward Betts. We find that the Respondent had a reason-
able basis for believing Betts' claim that she had been
harassed and intimidated by Lefebure, and that the Re-
spondent legitimately could warn Lefebure on the basis
of Betts' report to management officials. There is no
suggestion that Betts' complaint was made in bad
faith. Nor is there evidence that the Respondent failed
to follow its established procedures for investigating
incidents of this kind. We cannot conclude, therefore,
that the reasons for the written warning were ``entirely
pretextual.'' Accordingly, we also find that the warn-
ing did not violate Section 8(a)(3), because it was not
motivated by Lefebure's union activities. In addition,
we reverse and dismiss the 8(a)(4) allegation regarding
the written warning issued to Lefebure. On this record,
the General Counsel has not demonstrated that there is
a causal connection between the written warning and
Lefebure's participation in the Board's unfair labor
practice hearing.14ORDERThe National Labor Relations Board orders that theRespondent, Lancaster Fairfield Community Hospital,
Lancaster, Ohio, its officers, agents, successors, and
assigns, shall1. Cease and desist from(a) Refusing to consider Debbie Lefebure, or anyother employee, for promotion because he or she sup-
ports or engages in activities on behalf of Bus, Sales,
Truck Drivers, Warehousemen and Helpers Local
Union No. 637, affiliated with the International Broth-
erhood of Teamsters, AFL±CIO or any other union.(b) Threatening employees with reprisal by issuingthem a conference report because of their protected
concerted and union activities.(c) Issuing employees written warnings because oftheir protected concerted activities.(d) Prohibiting employees from wearing buttons orother insignia in support of the named or any other
union, on hospital premises except, when provided by
appropriate rule or regulation, in areas normally fre-
quented by patients.(e) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the
rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Reevaluate and consider Debbie Lefebure for thenext dietary supervisor position, or for any other super-
visory position for which she is minimally qualified,
on a nondiscriminatory basis.(b) Remove from its files any reference to the con-ference report issued to Debbie Lefebure on May 8,
1990, and the written warning issued to Lefebure on
January 16, 1991, and notify her in writing that this
has been done and that the report and warning will not
be used against her in any way.(c) Post at its hospital in Lancaster, Ohio, copies ofthe attached notice marked ``Appendix.''15Copies ofthe notice, on forms provided by the Regional Director
for Region 9, after being signed by the Respondent's
authorized representative, shall be posted by the Re-
spondent immediately upon receipt and maintained for
60 consecutive days in conspicuous places including
all places where notices to employees are customarily
posted. Reasonable steps shall be taken by the Re-
spondent to ensure that the notices are not altered, de-
faced, or covered by any other material.(d) Notify the Regional Director in writing within20 days from the date of this Order what steps the Re-
spondent has taken to comply. 406DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WEWILLNOT
refuse to consider Debbie Lefebure,or any other employee, for promotion because he or
she supports or engages in activities on behalf of Bus,
Sales, Truck Drivers, Warehousemen and Helpers
Local Union No. 637, affiliated with the International
Brotherhood of Teamsters, AFL±CIO or any other
union.WEWILLNOT
threaten you with reprisals by issuingyou a conference report because of your protected con-
certed and union activities.WEWILLNOT
issue you a written warning becauseof your protected concerted activities.WEWILLNOT
prohibit you from wearing buttons orother insignia in support of the named or any other
union, on hospital premises except, when provided by
appropriate rule or regulation, in areas normally fre-
quented by patients.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
reevaluate and consider Debbie Lefeburefor the next dietary supervisor position, or for any
other supervisory position for which she is minimally
qualified, on a nondiscriminatory basis.WEWILL
remove from our files any reference to theconference report issued to Debbie Lefebure on May
8, 1990, and the written warning issued to Lefebure on
January 16, 1991, and notify her in writing that this
has been done and that the report and warning will not
be used against her in any way.LANCASTERFAIRFIELDCOMMUNITYHOSPITALMark Mehas, Esq., for the General Counsel.Richard F. Shaw and G. Roger King, Esqs. (Jones, Day,Reavis & Pogue), of Washington, D.C., for the Respond-ent.DECISIONSTATEMENTOFTHE
CASEROBERTT. WALLACE, Administrative Law Judge. Thecharge in Case 9±CA±27521 was filed on May 16, 1990, the
complaint issued on July 24, and the trial was in Lancaster,
Ohio, on January 17 and 18, 1991. In Case 9±CA±28248, the
charge, as amended, was filed on January 31, 1991, and the
complaint issued on March 20, 1991. Pursuant to my order
dated April 2, the cases were consolidated dated April 2,
1991, and trial in Case 9±CA±28248 was in Columbus, Ohio,
on May 9 and 10.At issue is whether Respondent prohibited part-time die-tary attendant Debbie Lefebure from wearing a union button
in a nonpatient care area in violation of Section 8(a)(1) of
the National Labor Relations Act and whether it also dis-
criminated against her in violation of Section 8(a)(3) by sub-
jecting her to a ``Conference Report,'' by denying her an
interview for the job of dietary supervisor, and by giving her
a written warning. The latter is also alleged to be in violation
of Section 8(a)(4).On the entire record, including my observation of the de-meanor of the witnesses, and after considering the briefs
filed by the General Counsel and the Respondent, I make the
followingFINDINGSOF
FACTAnalysisThe Respondent, a corporation, operates an acute care hos-pital in Lancaster, where it annually receives revenues in ex-
cess of $250,000. It admits and I find that it is an employer
engaged in commerce within the meaning of Section 2(2),
(6), and (7) of the Act and that the Bus, Sales, Truck Driv-
ers, Warehousemen and Helpers Local Union No. 637, affili-
ated with the International Brotherhood of Teamsters, Chauf-
feurs, Warehousemen and Helpers of America, AFL±CIO
(the Union) is a labor organization within the meaning of
Section 2(5) of the Act.BackgroundLefebure was hired by Respondent on June 6, 1988, as a``probationary'' dietary attendant. Two months later she re-
ceived her first evaluation. Therein, she was rated above av-
erage in various categories, including job skill, cooperation,
attendance, and compatibility. In the latter category, her then
supervisor inserted a handwritten note as follows: ``Consid-
erate person, gets along with everyone, works well with oth-
ers.'' In October, her new supervisor (Dietary Manager
Leanne Pearson) ``bumped her'' up to regular part-time sta-
tus.In March 1989, Lefebure signed a union card and ap-peared at work wearing a union button on her apron next toher name tag. This development apparently did not affect the
annual evaluation rating issued to her in October. Pearson
then rated her above average in job knowledge and
dependability/reliability; and satisfactory in quality of work, 407LANCASTER FAIRFIELD COMMUNITY HOSPITAL1Thomas denied making any mention of the word ``union'' duringthe job interview. I have credited Lefebure in this regard, finding the
attributed quotation consistent with the record as a whole.2The decision to reject the application received prior concurrenceof Pearson who told Thomas that ``Debbie would [not] be a good
match with the rest of the supervisors in that she continued to be
contentious, at times argumentative with me, and really just did not
support the management team.''3Respondent's labor relations policy is stated in a manual issuedto all employees, as follows:Any organization which imposes the threat of labor disputes and
the possibility of walk-outs, shut-downs or strikes is not consist-
ent with the hospital's mission. Such an organization has no
place in hospitals where the care of patients depends upon the
stability and continuity of the work force.productivity, attitude/cooperation with others and cooperationwith supervisors. According to printed language on the form,a satisfactory rating in the latter category means she ``Sup-
ports decisions without dispute; may not be a team leader but
follows directions well; never disobeys orders; does extra
work when asked.''In early February 1990, however, she became more activein support of unionization and began to author, sign and post
prounion positions on an employees' bulletin board. Typi-
cally, these postings urged the value of unions in clarifying,
through collective bargaining, ``gray areas of employee rights
not covered by current Personnel Policies and Procedures
Manuals.''Job ApplicationOn February 20, 1990, Lefebure submitted a multipage ap-plication for a full-time position as dietary supervisor.On February 21, she and all other employees received amemorandum wherein Hospital President Joseph D.
McKelvey, after faulting the Union for not proceeding to an
early election, went on to say: ``In the meantime, we con-
tinue to waste time and effort in preparing responses to un-
fair labor practices, posting union propaganda and dealing
with disruptive behavior by some union supporters.'' On the
following day, Lefebure prepared and submitted to the per-
sonnel office for posting on the employee bulletin board a
reply which reads as follows:TOALL ... EMPLOYEES
FROMDEBBIE A. LEFEBURE
UNION SUPPORTEROn Feb. 21, like all ... employees I received a letter
in my timecard ... [which] stated that [the hospital]

... [is attempting through an RM petition] to force the

Union and the NLRB to proceed with an election.ISN'T THAT SPECIALUnfortunately, THE AMERICAN HOSPITAL ASSO-CIATION, of which [the hospital] is a member, is the
same ASSOCIATION that found a Federal judge in
1989, who placed a junction [sic] on the NLRB's ruling
on what constitutes an appropriate bargaining unit with-
in a Health Care or Hospital facilities [sic]. At present
that junction [sic] is still in effect. It will be in effect
until a higher court judge overrules the lower court's
decision.... SO ... 
[the hospital] can file all the pe-titions they want calling for an election. Waste time and
effort calling for something you know you can't get.Did I read the word PROPAGANDA somewhere???Lefebure was called into the office of Personnel ManagerCarol Thomas on February 23. Referring to her application
for the position of dietary supervisor, Thomas asked
Lefebure how she thought she could be ``both union and
management.''1When Lefebure replied that she did not viewthe job of dietary supervisor as management, Thomas in-
quired if she would do without question whatever Dietary
Manager Pearson told her to do. Lefebure answered ``Yes,
as long as it did not violate any hospital or labor relationslaw.'' With that, Thomas returned the complete applicationto Lefebure stating that further processing would be unneces-
sary because she did not meet minimum qualifications for the
job.2That statement was amplified on the face of the appli-cation where she had written: ``This promotion request can-
not be processed further. Successful [emphasis in original]candidates for management positions must be supportive of
management philosophy.''3There were three other applicants, each of whom were ac-corded interviews with Pearson, and one (Larry Reams) was
awarded the job on March 19.The issue is not whether Lefebure was the most qualifiedapplicant. Rather, the complaint simply alleges that she was
disqualified from consideration for an unlawful reason. I find
that to be the case.Thomas claims that the sole reason for rejecting the appli-cation was her lack of good interpersonal skills in dealing
with Manager Pearson, supervisors, and other employees and
that she regularly failed to support decisions of Manager
Pearson and other supervisory personnel. I regard those rea-
sons as entirely pretextual. They were not the written reason
she gave Lefebure, i.e., not being ``supportive of manage-
ment philosophy.'' That expression includes the antiunion
position stated in Respondent's policy manual; and coming
on the heels of Lefebure's written response to Hospital Presi-
dent McKelvey's letter of February 21, rejection of her appli-
cation appears clearly in retribution for that act as well as
for her consistent and vocal support of unionization.Moreover, the only specific instances of claimed inappro-priate behavior by Lefebure occurring prior to February 23
concern the frequency of her visits to Thomas complaining
about ``problems'' and her persistence in pursuing an in-
house grievance through several levels of review. There is no
allegation that those activities or other conduct of Lefebure
were disruptive. Indeed, Thomas admits having encouraged
Lefebure to visit anytime she felt a need to talk things over;
and while she complained that Lefebure bypassed Supervisor
Pearson in filing the grievance directly with her, she did not
regard that transgression as serious enough to warrant return
of the document.I conclude that the real and only reason Lefebure was de-nied consideration for promotion was because she actively
supported unionization and, for that reason, was perceived as
unable or unwilling to adhere to ``management philosophy,''
including its policy against unions, in the event she was pro-
moted to a higher level position.An employee cannot lawfully be denied a promotion (or,as here, consideration for promotion) solely because he or
she engaged in protected union activity. Products UnlimitedCorp., 280 NLRB 435 (1986); Keeler Brass Co., 262 NLRB 408DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4Lefebure testified, and I credit her, that Pearson said: ``Lancasterhospital doesn't have a union, Lancaster hospital will never have a
union. We do not have to recognize your seniority.''5According to Belin's notes Lefebure took issue with the state-ment that she ``took it upon herself,'' saying: ``John, you told me
to go up and ask the nurses, you said you wanted to get all the in-
formation before you made a decision.'' He quotes himself as re-
sponding: ``Debbie, the decision ... was not mine to begin with,

therefore I did not feel I should change someone else's decision.''
That reply falls short of a contemporaneous unequivocal denial; and
in resolving the conflict of testimony on this matter, I credit
Lefebure.180 (1982); Virginia Electric & Power Co., 260 NLRB 408(1982). That result is no different even if a managerial posi-
tion is involved. While an employer can insist that persons
holding such positions support company philosophy, includ-
ing lawfully implemented antiunion policies, it cannot as-
sume that a union activist will be a disloyal supervisor. If
otherwise qualified, the individual is entitled to be consid-
ered, hired if warranted, and then given the opportunity to
display managerial qualities, including loyalty. AdvancedMining Group, 260 NLRB 486, 503 (1982); Little Lake In-dustries, 233 NLRB 1049, 1057 (1977).The Conference ReportLefebure continued to wear her union pin, and in thespring a hospital security guard video-filmed her walking an
informational picket line in front of the hospital. On May 3
she submitted another prounion memorandum for posting.Dietary Manager Pearson called Lefebure into her officeon May 8. There, in the presence of Production Supervisor
Belin who took notes, she handed Lefebure a multipage doc-
ument denominated as a ``Conference Report'' containing a
cover sheet and an eight-page attachment each page of which
details separate incidents involving Lefebure. The cover sheet
reads as follows:The attached concerns have been given to me by ourDepartment Supervisors. I share these concerns regard-
ing your behavior patterns of continuing to question
Management operational decisions. This behavior is dis-
ruptive to our Department running smoothly.This pattern of behavior constitutes improper jobperformance because it goes beyond the scope of your
duties as a Dietary Attendant. As a result, you would
normally be subject to disciplinary action in the form
of an oral reminder (p. I-8 of the Employee Handbook).
We have chosen not to proceed to this step of the for-
mal disciplinary process because we believe that this
problem can be resolved by simply drawing it to your
attention. It is extremely important, however, for you to
discontinue this disruptive behavior immediately, thus
avoiding a formal oral reminder under the first step of
the disciplinary process.The attachments to the conference report are consideredbelow.(1) This page is a photocopy of two entries by Lefeburein a book made available in the kitchen for comments and
suggestions of employees. Both are signed by Lefebure. The
first is dated April 10 and reads as follows:More girls would write comments in this book, but nowsome don't like to because it is in the Supervisor's of-
fice and the girls are afraid to. Also, some Supervisors
ask what is being written and the girls are afraid they
will get in trouble for what they wrote. How about put-
ting it out of the office and into the Kitchen area ....A ``NO'' appears below that comment.Her second entry, dated April 14, immediately follows andreads:Then when any employee writes in this book, theyshould not be subjected to harassment by their Super-
visors, Right? Please explain.The record contains no indication that Respondent ever re-sponded to the latter inquiry.(2) This page contains a brief memo concerning a meetingon April 18 between Pearson, and Lefebure (again with Belin
present) held to discuss Lefebure's complaint that she was
assigned less hours than other kitchen attendants. Therein,
Pearson states: ``I explained to her I am not required to
schedule hours based on seniority.''4The memo also notesthat ``she brought up the issue of my discussion with Kathy
Marshall.'' In testifying, Pearson explains the latter comment
as indicating an attempt by Lefebure to tell management how
to run the department by intruding on a disciplinary matter
involving another employee.(3) This page deals with an incident also occurring onApril 18. It consists of a memo by Belin describing a discus-
sion between Lefebure and another dietary attendant (Rhonda
Estelle) concerning the sequence in which porters delivered
carts to nursing units. As he explains in the memo, some
porters had switched the prescribed order by combining cart
deliveries to the third floor so as to include the critical care
unit (CCU) on that floor, thereby saving an extra trip. He
writes that Estelle was against any change in the 10-year-old
system, while Lefebure was for change if it would save time
and there was no good reason against it. He quotes himself
as commenting: ``I just don't know if there was any logic
to the prescribed system, but I will find out and a decision
will be made.'' And he goes on to state that Lefebure ``took
it upon herself'' to inquire of a nurse in the CCU who told
her the unit preferred the prescribed schedule. He concludes
by stating: ``This information was communicated to all those
involved in the discussion.''5(4) This is a note by Belin recording another incident onApril 18 wherein he cites Lefebure for saying to him: ``I
don't see why ... [`Jack'] should be able to stay until 2:30

when I'm supposed to be training him and I'm only staying
until 12:30.'' Belin testified that by complaining that her
trainee was getting more hours than she, Lefebure was in-
truding on his prerogative to schedule working hours.(5)±(6) Items on these pages were reported by Dietary Su-pervisor Trish Ricker on April 19. The former item cites an
incident on April 10 in which Ricker asked Lefebure to
check each floor for any meal trays not picked up in normal
service (i.e., ``late trays'' ). At the time Lefebure was clean-
ing the dish machine, and she responded that picking up late
trays was not in her job description. When Ricker showed
her that it was included, Lefebure complied but told Ricker 409LANCASTER FAIRFIELD COMMUNITY HOSPITAL6Lefebure states without contradiction that she called in sick onApril 27 and did not report that day.7This interpretation accords with that adopted in a memorandumto all employees by Personnel Director Thomas on August 2.``that she strongly felt it was a waste of time and wouldbring it up further by writing in the department communica-
tions [kitchen comment] book.'' She spent about 15 minutes
going to the floors but found no trays; and later in the shift
she made an entry suggesting that time would be saved if di-
etary attendants called the floors (or vice versa) concerning
late trays. The second item faults Lefebure for suggesting to
employee Michelle Argyle that she avoid delay by making
her own medical appointment under workers' compensation
without waiting for personnel to do so, thereby ``essentially
counseling Michelle against following instructions of the
hospital.''(7) This consists of two brief items. The first is datedApril 28 and states that Lefebure mentioned at a meeting in
front of other employees that Supervisor Linda Kemmerling
had clocked out early. The second is dated April 18 and ap-
parently faults Lefebure for telling Linda to make sure other
attendants melted the ice in the salad bar and for calling
Linda's attention to an unemptied grease bucket.(8) This is dated April 27 and records that an employeetold a supervisor who told Pearson that Lefebure bragged she
was able to take extra breaks by hiding on an outside landing
dock.6The memo concludes by stating that supervisors weretold to monitor Lefebure more closely.There is no claim that any of the cited instances of``fault'' were accompanied by disrespect or had any signifi-
cant adverse effect on hospital operations. Indeed, and as
stated in the cover sheet, the major vice appears to be
Lefebure's failureÐviewed by Pearson as ``disruptive''Ðto
unquestioningly accept operational decisions of the hospital.
That message, coupled with the nature of the citations (e.g.,
complaining about perceived unfair scheduling and inquiring
about what employees are permitted to do) is overly broad
as applied to a nonsupervisory employee. And by directing
Lefebure ``to discontinue this disruptive behavior imme-
diately,'' Pearson was in effect telling her to refrain from
complaining about working conditions and even making sug-
gestions for improvement. Accordingly, I find that the con-
ference report was meant to inhibit Lefebure's protected right
to criticize management at proper times and places and in an
appropriate manner in support of a union organizational
drive. NLRB v. Great Dane Trailers, 388 U.S. 26 (1967).Respondent, however, argues that issuance of the con-ference report was not discriminatory under Section 8(a)(3)
because Lefebure was merely being counseled and no dis-
cipline was imposed. I disagree. Under Respondent's proce-
dures, documents of that type are retained in the personnel
office and are used in preparing evaluations. They are also
used to establish ``patterns of behavior'' under Respondent's
progressive disciplinary system. In addition, Lefebure was
specifically advised of that fact in Pearson's cover sheet.
Further, she was told that she would receive a verbal warn-
ing in the event her ``disruptive conduct'' continued. In these
circumstances, I find the conference report to be a first step
in Respondent's formal disciplinary machinery. She was now
under the sanction of either modifying her behavior or risk-
ing the next step of a process leading to greater sanctions,
including eventual discharge. Trover Clinic, 280 NLRB 6, 16(1986).The Button IncidentOn May 9, 1 day after Lefebure received her conferencereport, President McKelvey issued a memorandum in which
he advised to all employees that a court decision made likely
a further delay in having an election and expressed his con-
cern that union ``supporters will not use it to continue their
disruptive actions.''May 10 was Lefebure's day off, but she was called in towork from 1:30 to 10 p.m. as a special cook for a dinner
honoring hospital supporters in the community. The event
was held in the ``assembly'' room.At about 9 p.m., and after all the guests had left, Pearsoncalled Lefebure and told her to leave the kitchen and help
clean the assembly room. As Lefebure entered that room and
began to clean the head table, she noticed Pearson and Belin
sitting beside each other in a corner area. There were no pa-
tients in the room. Pearson promptly called her over and,
looking at the union button displayed on Lefebure's apron,
told her: ``You can't wear that in here.'' When Lefebure pro-
tested that the ``policy book'' did not refer to the assembly
room, Pearson replied: ``I'm telling you ... [t]his is a pa-

tient care room, and you are not allowed to wear that pin in
here .... 
I'll have to write you up if you don't remove it.''Lefebure complied.Prior to this incident Lefebure had worn the button in theassembly room on numerous occasions, including meetings
with supervisors present, without being told to remove it.
The written policy in effect at the time forbade wearing of
badges or pins in designated patient care areas, including the
hallway outside the assembly room, and it also specified
areas where such items could be worn. The assembly room
was not mentioned at all in the policy statement.Pearson did not specifically deny making the quotation at-tributed to her. Instead, and without stating what she said,
she claims that in her conversation with Lefebure she meant
only that Lefebure could not wear the union button in the
hallway leading to and from the assembly room; and Belin,
who was sitting next to her, claims not to have heard the
conversation. I have credited Lefebure's testimony concern-
ing the conversation on May 10Ðfinding it candid, consist-
ent, and in accord with an affidavit account given shortly
after that date.As noted, the assembly room was not mentioned in thehospital policy concerning where pins and badges could or
could not be worn. In this circumstance, and since no pa-
tients were present, Lefebure had a right to wear the union
button in that room.7Accordingly, I find that Pearson's pro-scription against her doing so was unlawful under the Act.
London Memorial Hospital, 238 NLRB 704 (1978).Written WarningAs noted, the complaint in the initial proceeding issued onJuly 24, and the case was assigned for trial beginning on
January 17, 1991. Sometime in December, Lefebure received
a subpoena ordering her to appear. Under then prevailing
hospital policy employees were entitled to paid leave for
complying with a subpoena or a summons to jury duty. She
promptly applied, and the request was approved by Pearson's 410DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
8The policy change is not alleged to have been unlawfully moti-vated, and I make no finding in that regard. However, in light of
the timing and in the absence of evidence to the contrary, an infer-
ence is warranted (and taken) that the change was prompted by
Lefebure's request.9Lefebure explains that she viewed her relationship with Betts asfriendly having helped her file a fair treatment complaint several
months earlier.10Betts' best recollection was that Thomas told her ``no one need-ed to work in an environment which made me feel uncomfortable,
that harassment was whatever made me feel uncomfortable.'' Weigh-
ing the probabilities, I have credited Thomas' account in this regard.11I have accepted Lefebure's account of the meeting finding itmore credible than that of Flynn or Drew. In particular, Flynn's tes-
timony was characterized by frequent hesitations and evasive an-
swers; and he gave every sign of being afraid of giving an ``incor-
rect'' answer. And although he claimed, in response to a leading
question, to have initiated the meeting and set the agenda, when
asked whether he was told that Lefebure that day asked for a meet-
ing to discuss the out-of-classification issue, he responded with far
less certainty saying: ``No, IÐI don't think so.'' Further, he does
not dispute Lefebure's claim that he never told her the meeting was
to investigate her conduct toward Drew and Betts or that she argued
the classification issue at length.successor as dietary manager, Steven Flynn. However, in amemorandum dated January 9, he advised her that similar re-
quests would not be honored in the future because hospital
policy had been changed so as to permit paid leave only in
instances where employees are ``subpoenaed directly by the
hospital.''8In a casual conversation at about 1:30 p.m. on January 13,Dietary Manager Anne Drew volunteered that due to a staff-
ing problem she had almost called a part-time clerk (Marcia
Betts) to work as a dietary attendant on the morning shift.
This touched a raw nerve in Lefebure since she had met in
August with Personnel Director Thomas and Dietary Man-
ager Steven Flynn and told them she and other attendants
were concerned about employees in higher classifications
being paid their higher hourly rates while working as attend-
ants. Lefebure mentioned that meeting to Drew and told her
that she would file the ``biggest'' grievance (i.e., in-house
fair treatment complaint) if Betts ever was called in to do at-
tendant's work at clerk's pay. Taken aback, Drew said she'd
write a note to Flynn seeking clarification. The conversation
ended at that point.Shortly thereafter Betts assertedly telephoned Drew at thehospital ``for a personal reason.'' Although the call was
brief, Drew availed herself of the occasion to ask Betts if she
was allowed to work in the kitchen. Betts replied ``yes, as
far as I know.'' At 7:30 p.m., Betts appeared at the hospital
(assertedly to go out to dinner with Drew) and again Drew
asked if she could do attendant's work. When Betts replied:
``Yes, why?'', Drew recounted the earlier conversation with
Lefebure. Betts became very upset having gained the erro-
neous impression that she had lost money because, absentLefebure's intervention, she would have been called in to
work as an attendant on the morning shift. She canceled the
dining engagement, and later that evening told her husband
that if it hadn't been for Lefebure ``they would have called
me in, I could have 40 bucks in our pockets ... that's an-

other bill [paid].''Drew had the following day off. Flynn called her at homeasking about her written inquiry as to whether Betts could
work as an attendant, whereupon Drew told him what
Lefebure had said and Betts' reaction. After telling her to
document the ``incident,'' he wrote his own memorandum to
Thomas about it. That document is entitled ``Possible Debbie
issue.'' Thomas read it later that day but took no action.On January 16, several attendants approached Lefebureand complained that Betts was scheduled to work as an at-
tendant that morning. They were irate that she would be paid
at a clerk's higher hourly rate; and they asked her to find
out what was going on. One (Rhonda Estelle) explained that
she didn't have the ``guts'' to complain to management and
that Lefebure was someone who knew the policy book and
was a ``leader.'' Another (Stephanie Springer) expected that
Lefebure would raise the issue with management. And, true
to form, Lefebure acted. At 10:30 a.m., she went to the
kitchen and, putting her arm around Betts' shoulder, askedwhether she was there voluntarily.9On receiving an affirma-tive reply, Lefebure told her she and other attendants didn't
think it was fair and that she was going to see Flynn about
it and if necessary file a grievance. Betts said ``Do what you
think is necessary,'' and walked away. Lefebure promptly
asked Production Supervisor Belin for a meeting with Flynn
that day.For her part, Betts went straight to the personnel office.According to her own description she was ``steaming mad.''
Thomas was not there and an assistant (Jim Berry), after try-
ing to calm her down, asked: ``What's wrong?'' Betts re-
plied: ``They all know that I am allowed in the kitchen, but
they keep bugging me about that. I want them off my back.
She [Lefebure] said she was going to file a grievance.'' At
about that point Thomas arrived and, after telling the obvi-
ously distraught Betts to relax and take deep breaths, she lis-
tened as Betts repeated the same account; and, in response
to Betts' inquiry as to whether she could file harassment
charges against Lefebure, Thomas encouraged her saying that
harassment can occur when an employee perceives that an-
other employee is making the working environment hostile
or unfriendly.10On Thomas' advice, Betts then went to thedietary manager's office where she recounted the story to
Flynn.At 11:45 a.m., Flynn came to the kitchen and toldLefebure that he'd meet with her in his office at 2:30 p.m.
Lefebure arrived at the appointed time. Drew was there but
said nothing throughout the meeting on instructions from
Flynn. He had also told Drew that Thomas wanted her there
as a witness, and in that capacity she took notes. Lefebure
opened by telling them she was there to express her concern
and that of several other attendants about a pay inequity shehad talked to Drew about last Sunday and to Betts that morn-
ing; and she proceeded to describe the perceived inequity at
length. Flynn let her go on, interrupting only when she men-
tioned talking to Betts. He asked what she had said to Betts
and followed up by asking her whether she thought the hos-
pital should reduce Betts' hourly rate when she worked as
an attendant. The meeting concluded with Lefebure asking
him to get a clarification from Thomas about the disparate
pay issue and he replying that he'd get back to her.11When Lefebure ended her shift at 5:15 p.m., Flynn calledher into his office. There, with Drew present, he gave her a
written warning which had been signed by him but composed 411LANCASTER FAIRFIELD COMMUNITY HOSPITAL12The statement in the written reprimand that employees otherthan Betts complained of being harassed by Lefebure lacks credible
evidentiary support.13At the trial, and in response to an egregious leading question(Tr. 162), Betts claimed she felt intimidated when Lefebure put an
arm around her shoulder.by Personnel Director Thomas. The warning, in relevant part,reads as follows:We have received a complaint from Marcia Betts thaton January 16, 1991, you inappropriately confronted
her regarding the reason she was working as a dietary
attendant. You told her that she should not be function-
ing in that job and that if she did so in the future, you
would file a grievance.This behavior demonstrates improper job performancedue to the following:1. Your duties do not include scheduling or assigningwork to other employees. There is no reason or excuse
for you to give instructions to others unless specifically
directed by your supervisor or manager to do so.2. Unnecessary meddling in the affairs of others suchas this is disruptive of the efficient work flow of our
department and upsetting to the other employees who
complained of being harassed by you.3. Also, on January 13, 1991, you confronted the su-pervisor on duty, Anne Drew, that [sic] she should not
schedule Marcia Betts as a fill-in dietary attendant. You
confronted Anne that [sic] if she scheduled Marcia
Betts as a fill-in attendant, you would file a grievance.
Despite the oral reminder disciplinary action you re-
ceived on September 27, 1990, the behavior described
above has occurred. Improper job performance such as
this should not occur again. Failure to correct this be-
havior is subject to further disciplinary action.On the following day, Lefebure appeared at the trial andtestified in support of allegations arising from her previously
filed charges.I find entirely pretextual the reasons given for issuance ofthe written warning.There is no indication that Lefebure's casual conversationwith Drew on January 13 was in any way confrontational or
disrespectful. Indeed, Drew concedes that Lefebure was not
talking loudly or being insubordinate and that under hospital
policy she had a right to file a fair treatment complaint. In
these circumstances, the claim that Lefebure interfered with
Drew's scheduling prerogatives is unpersuasive. Drew didn't
so advise Lefebure at the time the incident took place; and
in her contemporaneous memorandum to Flynn she simply
asks for clarification regarding Betts' eligibility to work as
an attendant.Similarly, Lefebure's brief contact with Betts on January16 is not shown to have been ``disruptive of ... efficient

work flow.'' Neither was it ``upsetting'' to any employee
other than Betts.12Betts, however, was not concerned anddid not contemporaneously complain about physical intimida-
tion.13She states that Lefebure ``simply laid her arm aroundmy shoulder'' and spoke in her normal tone of voice. Rather,
Betts' admitted concern was that by filing an official griev-
ance Lefebure would jeopardize her ability to earn extra in-come by working as an attendant. And that concern wassolely responsible for her being emotionally upset. Thomas'
remaining objection that Lefebure was ``unnecessarily med-
dling'' by ``instructing'' Betts also is unpersuasive. Lefebure
did not tell Betts to do anything. She is shown to have done
nothing more than advise Betts of what she and other attend-
ants perceived as unfair scheduling, a situation she intended
to bring to the attention of the hospital by filing an in-house
fair treatment complaint.Having found that the stated reasons for issuance of thewarning were false, an inference is warranted, and taken, that
the actual reason was an unlawful one. Shattuck Denn Min-ing Corp. v. NLRB, 362 F.2d 466 (9th Cir. 1966). In lightof the record in this proceeding, the real reason is not hard
to find. Respondent viewed Betts' excessive emotional re-
sponse and claimed harassment as an opportunity to dem-
onstrate its displeasure at Lefebure's union activism and to
discourage her and others from testifying at the Board pro-
ceeding on the following day. Accordingly, I find that the
warning was issued in violation of Section 8(a)(1), (3), and
(4), as alleged in the complaint.I also find an independent violation of Section 8(a)(1) be-cause the warning infringed on the basic right of employees
to act in concert for their mutual aid and protection. In her
conversation with Supervisor Drew, Lefebure mentioned the
prior occasion when she had acted as spokesperson for other
attendants before Managers Thomas and Flynn; and the mat-
ter at issue (i.e., perceived unfair pay practices) clearly relat-
ed to conditions in the workplace. Meyers Industries, 281NLRB 882 (1986) (Meyers II), affd. sub nom. Prill v. NLRB,835 F.2d 1481 (D.C. Cir. 1987). And Lefebure's conversa-
tion with another hourly employee (Betts) patently was pre-
paratory for group action. Mushroom Transportation Co. v.NLRB, 330 F.2d 683 (3d Cir. 1964). And this is so eventhough Lefebure's attempt to enlist Betts' support was unsuc-
cessful. Jhirmack Enterprises, 283 NLRB 609 (1987).CONCLUSIONOF
LAWRespondent violated Section 8(a)(1), (3), and (4) of theAct in the particulars and for the reasons stated above. Those
unfair labor practices and each of them affected, are affect-
ing, and unless permanently restrained and enjoined will con-
tinue to affect, commerce within the meaning of Section 2(6)
and (7) of the Act.REMEDYHaving found Respondent engaged in unfair labor prac-tices, I find it necessary to order it to cease and desist there-
from and to take certain routinely required affirmative action
designed to effectuate the policies of the Act, including no-
tice posting.In this case, however, Respondent's unlawful act in pe-remptorily refusing to consider Lefebure for the position of
dietary supervisor calls for a tailored remedy. In Respond-
ent's personnel hierarchy there are a number of dietary su-
pervisors each reporting to the dietary manager. When
Lefebure applied for that job, she had worked in the dietary
department over 20 months, on occasion had acted as dietary
supervisor, and trained other attendants, and had been com-
plimented on her job performance; and Production Super-
visor Belin concedes that she had the technical skills, includ- 412DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
ing supervisory experience, for the job. In these cir-cumstances, I conclude that she was at least minimally quali-
fied and that any doubt as to whether she would have been
given the job in competition with other applicants was cre-
ated by the unlawful discrimination practiced against her.In light of the animus here found to have been directedagainst Lefebure, a remedy which merely awarded her the
opportunity for consideration when the next opening occurs
would be ineffectual in all probability and it would not make
her whole for Respondent's past wrongdoing. Instead I will
resolve the doubt by ordering Respondent to offer her the joband to award her backpay for the amounts she would havereceived had she been given it on the date (March 19, 1990)
it was filled by another applicant. Missouri Portland CementCo., 302 NLRB 395 (1991). Backpay is to be computed ona quarterly basis from that date to the date of a proper, un-
conditional, offer of the job of dietary supervisor, less any
net interim income received by Lefebure as an attendant, as
prescribed in F.W. Woolworth Co
., 90 NLRB 289 (1950),plus interest as computed in New Horizons for the Retarded,283 NLRB 1173 (1987).[Recommended Order omitted from publication.]